UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6987


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DELLANDO RECARDO CAMPBELL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:14-cr-00058-WMN-1; 1:15-cv-02818-WMN)


Submitted:   November 17, 2016             Decided:   November 22, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dellando Recardo Campbell, Appellant Pro Se. Kenneth Sutherland
Clark, OFFICE OF THE UNITED STATES ATTORNEY, John Francis Purcell,
Jr., Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dellando    Recardo     Campbell       seeks   to    appeal     the   district

court’s order denying relief on his 28 U.S.C. § 2255 (2012) motion.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.               28 U.S.C. § 2253(c)(1)(B)

(2012).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                       28

U.S.C. § 2253(c)(2) (2012).        When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating

that reasonable jurists would find that the district court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                When the district court

denies relief on procedural grounds, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable, and that

the   motion     states   a    debatable      claim       of    the   denial   of    a

constitutional right.         Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Campbell has not made the requisite showing.                   Accordingly, we deny

Campbell’s motion for a certificate of appealability and dismiss

the appeal.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                            DISMISSED

                                         2